DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
This action is in response to the application filed on 02/24/2020. Claims 1-6 are pending and examined below. 



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2019/0057342 (“Ferguson”).

Regarding claim 1, Ferguson teaches a candidate location information acquisition device configured to acquire candidate location information regarding locations of a plurality of destination candidates in the facility; a current location information acquisition device configured to acquire current location information on the mobile object; an other mobile object information acquisition device configured to (see at least Abstract and [0144]-[0148]).

Regarding claim 2, Ferguson further teaches a display device configured to display the route acquired by the route acquisition device to a user of the mobile object (see at least [0062]).

Regarding claim 3, Ferguson further teaches the other mobile object location information includes information regarding locations of the other mobile objects in future time (see at least [0096]-[0102]).

Regarding claim 4, Ferguson further teaches an input unit configured to receive inputs of at least two destination candidates, out of a plurality of destination candidates in the facility, from a user of the mobile object; a candidate location information acquisition device configured to acquire candidate location information regarding locations of the destination candidates input via the input unit; a current location information acquisition device configured to acquire current location information on the mobile object; an other mobile object information acquisition device configured to acquire other mobile object location information regarding locations of other mobile objects that move within the facility; and a route acquisition device configured to acquire a route for moving from the current location to at least two destination candidates, selected out of the destination candidates input via the input unit, based on the candidate location information, the current location information, and the other mobile object location information (see at least Abstract and [0124]-[0126]).

Regarding claim 5, Ferguson further teaches information indicating the number of the other mobile objects scheduled to be present in each of the at least two destination candidates in each of a plurality of time periods (see at least 

Regarding claim 6, Ferguson further teaches a current location information acquisition device configured to acquire current location information from each of the mobile objects; a schedule information acquisition device configured to acquire from each of the mobile objects schedule information indicating a schedule to be in a prescribed destination candidate in a prescribed time period; and an output device configured to output, to one of the mobile objects, information indicating the number of the other mobile objects scheduled to be present in the prescribed destination candidate in the prescribed time period (see at least Abstract and [0144]-[0148]).




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATHEW FRANKLIN GORDON whose telephone number is (408)918-7612. The examiner can normally be reached Monday - Friday, 7:00 - 5:00 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272 - 7298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATHEW FRANKLIN GORDON/Primary Examiner, Art Unit 3665